Case 8:20-cv-00043-JVS-ADS Document 69-4 Filed 04/09/20 Page 1of3 Page ID #:524

EXHIBIT 3
Case 8:20-cv-00043-JVS-ADS Document 69-4 Filed 04/09/20 Page 2o0f3 Page ID #:525

Deficit is intended to comply with the provisions of Regulations Section 1.704 1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

6.4 Timing of Distributions. The determination of reserves and the amount and timing of
distributions of Cash Available For Distribution shall be made as Approved by the Partners.

6.5 Consent by Partners. The methods hereinabove set forth by which income, gains, losses,
deductions, credits and distributions are allocated and apportioned are hereby expressly consented to by
each Partner as a specific condition to becoming a Partner. Each Partner covenants that he or it will make
no claim or representation concerning the income tax effects of the provisions contained in this
Agreement that is inconsistent with the provisions of this Agreement.

6.6 In-Kind Distributions. To the extent that non-cash assets are distributed to the Partners,
the fair market value of those assets shall first be determined and the Capital Accounts of the Partners
shall be adjusted to reflect any gain or loss which would have been generated had the assets been sold for
their determined value. Then those assets shall be distributed in accordance with that valuation. Any
non-cash assets (including, but not limited to, promissory notes) received by the Partnership in connection
with a sale or other disposition may be distributed in kind to the Partners or to a collection account with
the proceeds to be distributed in accordance with the terms of this Paragraph 6, as received. The fair
market value of assets distributable in-kind to be determined under this Paragraph 6.6 shall be equal to an
amount Approved by the Partners.

6.7 Assignment of Partnership Interests. If a Partner assigns or transfers all or part of their
Partnership Interests to another person during any fiscal period, allocations to the Partnership Interests for
tax and accounting purposes shall be divided and allocated between the transferor and the transferee in
accordance with such daily, monthly, semi-monthly or other convention provided in Section 706 of the
Code and the Regulations thereunder that is selected by the General Partner.

6.8 Amounts Withheld. All amounts withheld pursuant to the Code or any provision of any
state or local tax law with respect to any income or gain realized by the Partnership or any payment or
distribution to the Partnership or the Partners shall be treated as amounts distributed to the Partners
pursuant to this Paragraph 6 for all purposes under this Agreement. The General Partner is authorized to
withhold from distributions, or with respect to allocations, to any Partner and to pay over to any federal,
state or local government any amounts required to be so withheld pursuant to the Code or any provisions
of any other federal, state or local law, and shall allocate any such amounts to the Partners with respect to
which such amounts were withheld.

tL MANAGEMENT

7.1 Management by the General Partner. The business, assets and affairs of the Partnership
shall be managed exclusively by the General Partner. All such decisions concerning the management and
control of the Partnership that are approved by the General Partner shall be binding on the Partnership,
and each of the Partners. Except for situations in which the Approval of the Partners is expressly required
by this Agreement, the General Partner shall have full, complete and exclusive authority, power and
discretion to manage and control the business, property and affairs of the Partnership, to make all
decisions regarding those matters and to perform any and all other acts or activities customary or incident
to the management of the Partnership’s business, property and affairs. The signature of a General Partner
on any document is effective to bind the Partnership.

F2 General Partner(s). The Partnership shall initially have one (1) General Partner with
ADS, Inc. being the General Partner. The number of General Partners of the Partnership shall be fixed

Page 7 of 19

LP Agreement (Assure Direct Services) final
Case 8:20-cv-00043-JVS-ADS Document 69-4 Filed 04/09/20 Page 30f3 Page ID #:526

7.16 Confidentiality, Non-Disclosure, Non-Circumvention and Non-Competition. As material
consideration for the other Partners agreeing to enter into this Agreement, the General Partner as well as
each key employee or officer of the General Partner shall enter into the Confidentiality and Non-
Circumvention Agreement, attached hereto as Exhibit “B”, and incorporated herein, by reference.”

7.17 Fraud, Negligence, Misconduct or Breach of Duty/Agreement. If a General Partner (or

its shareholder, directors, officers and/or representative(s)) (the “Breaching General Partner”) shall
commit any act of fraud, negligence, misconduct, dishonesty, breach of fiduciary duty, or breach or
default of this Agreement (and/or any other agreement contemplated by this Agreement), with respect to
the Partnership, its Business, its assets or its Partners, the Limited Partners (excluding any Limited
Partners affiliated with General Partner) may, without prejudice to any other rights the nondefaulting
Limited Partners may have, elect by notice to the Breaching General Partner to cause the Partnership to
purchase the Partnership Interests belonging to that Breaching General Partner as well the Partnership
Interests belonging to any Affiliate of the Breaching General Partner. In such case, the purchase price for
all such Partnership Interests shall be an amount equal to the combined positive Capital Account balance
of the Breaching General Partner and its Affiliate Limited Partner (if any), as of the date the election to
redeem is made. If the combined Capital Account balance is negative, than the Partnership may redeem
or rescind the Partnership Interest of the Breaching General Partner and its Affiliate Limited Partner
without payment. Any payment shall be from Partnership cash flow in equal installments over the course
of twenty-four (24) months. Alternatively, a majority of the Limited Partners (excluding any Limited
Partners affiliated with General Partner), voting in accordance with their respective Percentage Interests,
may elect to convert the Partnership Interests of the Breaching General Partner and its Affiliate Limited
Partner (if any) to nonvoting status.

8. LIMITED PARTNERS

8.1 Status of Limited Partners. Except as required under the Act or as expressly set forth in
this Agreement, a Limited Partner shall not be bound by, or be personally liable for, the expenses,
liabilities or obligations of the Partnership except to the extent of the Capital Contributions required to be
made by he or it under the terms of this Agreement and any additional Capital Contributions actually
made by he or it. However, the Limited Partners understand that a Limited Partner will be liable to the
Partnership in an amount equal to any distributions made to such Limited Partner if, after the distribution
is made, the remaining assets of the Partnership are not sufficient to pay the Partnership’s then
outstanding liabilities, exclusive of nonrecourse liabilities and liabilities to the Partners on account of
their interests in the Partnership.

8.2 Nonassessability. Each Partnership Interest, when issued, shall be fully paid and
nonassessable (except as provided in Paragraph 5.2 or otherwise in this Agreement.)

8.3 No Participation in Management. Pursuant to Paragraph 7, the management of the
Partnership is vested in the General Partner. No Limited Partner, acting solely in the capacity of a
Limited Partner, is an agent of the Partnership nor can any Limited Partner in such capacity bind nor
execute any instrument on behalf of the Partnership. Except for certain voting rights as otherwise
provided in Paragraph 7.5 or elsewhere in this Agreement, the Limited Partners have no voting or
approval rights and no right or power to take part in the management or control of the Partnership or its
business, or to act for or bind the Partnership in any way.

8.4 Admission of Substituted or Additional Limited Partners, A substituted or additional
Limited Partner may only be admitted to the Partnership pursuant to the terms and conditions as provided
in Paragraph 10.

 

Page 12 of 19

LP Agreement (Assure Direct Services) final
